Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 17-33 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20160109731 A1.
Claim 17 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein an upper surface of the silicon layer in the second region is above an upper surface of the germanium layer in the first region in combination with the rest of the limitations of the base claim.  
Claim 23 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein both the top cladding layer and the bottom cladding layer are AlGaAs and the active region is GaAs in combination with the rest of the limitations of the base claim.  
Claim 29 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious waveguide embedded within an insulator layer, the waveguide is in direct contact with a sidewall of the active region of the optoelectronic device, wherein both the top cladding layer and the bottom cladding layer are AlGaAs and the active region is GaAs in combination with the rest of the limitations of the base claim.  
Claims 18-22, 24-28 and 30-33 are allowed by virtue of dependency.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 10-7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 10-7 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883